                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS

     In re:
                                                        Chapter 13
     Joseph A. Vaudo                                    Case No.19-13881-FJB
     SSN: xxx-xx-8895
                                             Debtor


TRUSTEE’S OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

          Now comes Carolyn Bankowski, Standing Chapter 13 Trustee (“Trustee”), and
respectfully objects to confirmation of the Debtor’s Chapter 13 Plan, (the “Plan”), and for
reasons says as follows:


1.        The Debtor’s filed a Chapter 13 petition was on November 12, 2019. On December 13,
          2019, the Trustee convened and presided at a Section 341 meeting of creditors. The Plan
          was filed on December 9, 2019.
2.        The Trustee cannot recommend the Plan for confirmation.
3.        Part 3.A(2) states that the Debtor intends to treat the secured claim of Eastern Bank, and
          states that this is an “Automobile Installment Loan”, but states the Collateral is the
          Debtor’s business. The trustee asserts the claim is misclassified and confusing.
4.        The Debtor s lists his business Mr. Vaudos Fish Market, Inc. in his Schedules and on his
          Liquidation Analysis as having a value of $61,550.00. The Debtor testified at the Section
          341 Meeting of Creditors that the business is worth over $900,000.00 with the liens
          against in the sum of $650,000.00. The Trustee asserts that if the correct value of the
          interest in the business were listed, there would be additional monies for creditors in the
          Liquidation Analysis. The plan proposes to pay a “pot” of $2,430.00 to the general
          unsecured claims totaling $391,134.68.
5.        The Debtors’ proposed plan cannot be confirmed, as the Plan does not meet the best
          interest of creditors test of 11 U.S.C. §1325 (a)(4).




SAB
WHEREFORE, the Trustee requests that the Court sustain the objection to confirmation and for
such other relief as is proper.

Dated: December 17, 2019
                                       Respectfully submitted,
                                       Carolyn A. Bankowski
                                       Standing Chapter 13 Trustee
                                       /s/ Carolyn A. Bankowski
                                       Carolyn A. Bankowski BBO# 631056
                                       Patricia A. Remer BBO# 639594
                                       Office of the Chapter 13 Trustee
                                       P.O. Box 8250
                                       Boston, MA 02114
                                       (617) 723-1313
                                       13trustee@ch13boston.com




SAB
                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS

  In re:
                                                   Chapter 13
  Joseph A. Vaudo                                  Case No.19-13881-FJB
  SSN: xxx-xx-8895
                                        Debtor


                                     Certificate of Service

       The undersigned hereby certifies that on the date below a copy of the Trustee’s Objection
to Debtor’s Chapter 13 Plan was served via first class mail, postage prepaid on the Debtors and
Debtors’ counsel at the addresses set forth below or by electronic notice.

Date: December 17, 2019
                                                 /s/ Carolyn A. Bankowski
                                                 Carolyn A. Bankowski


Joseph A. Vaudo                                  Peter M. Daigle, Esq.
P.O. Box 248                                     The Law Office of Peter M. Daigle, P. C.
Sandwich, MA 02563                               1550 Falmouth Road
                                                 Suite 10
                                                 Centerville, MA 02632




SAB
